Case: 17-40252      Document: 00514721698         Page: 1    Date Filed: 11/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40252                       United States Court of Appeals

                                  Summary Calendar
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 13, 2018

JIMMY MOORE,                                                             Lyle W. Cayce
                                                                              Clerk
                                                 Plaintiff–Appellant,

v.

WILLIAM CHARLES; D. ROHOE, Disciplinary Hearing Officer; RODGER A.
MCDONALD, Assistant Warden; JUAN MARRONO; D. TOMPKINS, Captain;
M. B. KARL, Assistant Warden; LINDA RICHEY,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CV-825


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Jimmy Moore, Texas prisoner # 1771243, appeals the dismissal of his 42
U.S.C. § 1983 action, in which the defendants who were served with process
pleaded qualified immunity. The district court dismissed the action against
Rodger McDonald, D. Tompkins, M.B. Karl, and Linda Richey with prejudice
and dismissed the action against William Charles, D. Rohoe, and Juan


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40252    Document: 00514721698     Page: 2   Date Filed: 11/13/2018


                                   17-40252

Marrono without prejudice. See FED. R. CIV. P. 12(b)(6). Our review is de novo.
See Thompson v. City of Waco, 764 F.3d 500, 502 (5th Cir. 2014).
      We disagree with the district court’s determination that Moore’s
procedural due process claims against McDonald, Tompkins, Richey, and Karl
are barred under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), and Edwards
v. Balisok, 520 U.S. 641, 648 (1997). Those claims stem from a disciplinary
ruling that Moore had violated Texas Department of Criminal Justice Offense
Code § 3.4, a ruling that was vacated by virtue of a writ of habeas corpus issued
by the Northern District of Texas because the ruling was not supported by the
necessary evidence. See Superintendent, Mass. Corr. Inst., Wapole v. Hill, 472
U.S. 445, 453-55 (1985); see also Carey v. Piphus, 435 U.S. 247, 259 (1978);
Teague v. Quarterman, 482 F.3d 769, 777 (5th Cir. 2007). In any event, the
due process claims do not affect the validity of Moore’s criminal convictions or
the length of Moore’s confinement. See Muhammad v. Close, 540 U.S. 749, 751
(2004). These claims are concerned only with deprivations of civil rights. See
Heck, 512 U.S. at 482. Nor do Heck and Edwards bar Moore’s claim that the
disciplinary case was a retaliatory action. See Woods v. Smith, 60 F.3d 1161,
1164-66 (5th Cir. 1995). Nevertheless, as explained below, we reject all of
Moore’s claims.
      The procedural due process claims against Richey and Karl fail because
those defendants were not involved in the disciplinary case. Their involvement
was limited to the grievance proceeding that followed, and Moore has no
constitutional right to have a grievance proceeding resolved to his liking. See
Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005). The due process claims,
including claims of conspiracy to infringe Moore’s due process rights, against
McDonald and Tompkins fail because they are wholly conclusory.               See
Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993);



                                       2
    Case: 17-40252    Document: 00514721698     Page: 3   Date Filed: 11/13/2018


                                   17-40252

Geter v. Fortenberry, 849 F.2d 1550, 1553 (5th Cir. 1988). That McDonald and
Tompkins had some part in the initiation of the disciplinary case does not allow
a “reasonable inference that the[se] defendant[s]” arbitrarily violated the
Constitution. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
      Moore’s claim that the disciplinary action was instituted to cover up an
assault by Charles does not state a retaliation claim, given that Moore does not
contend that he exercised any right that caused the defendants to punish him.
See McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998). Instead, Moore
argues that the defendants tried to conceal something Charles did. And even
if Moore were understood to assert that the defendants conspired to punish
him because he wished to be free from attack by his jailers, he does not put
forth a chronology of events from which such a conspiracy might be inferred.
See Woods, 60 F.3d at 1166. Thus, Moore fails to state a claim of retaliation.
See McDonald, 132 F.3d at 231; Woods, 60 F.3d at 1166.
      Having shown no constitutional violation of any kind, Moore has failed
to overcome these defendants’ qualified immunity defenses. See Pearson v.
Callahan, 555 U.S. 223, 236 (2009); Rockwell v. Brown, 664 F.3d 985, 990-91
(5th Cir. 2011). Additionally, we find no merit to Moore’s claim that the
motions to dismiss were untimely. Equally unavailing is Moore’s contention
that the district court should have allowed amendment of the complaint.
Moore does not, and did not in the district court, specify what allegations
would, if added, save the complaint from involuntary dismissal. See Bazrowx
v. Scott, 136 F.3d 1053, 1054 & n.7 (5th Cir. 1998). Also, contrary to Moore’s
contention, the district court did order service on Charles, Rohoe, and Marrono,
and Moore does not show that precedent requires more.
      AFFIRMED.




                                       3